DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,401,955 to Yang in view of US 2013/0255825 to Fedewa and US 2005/0127074 to Kusuma et al. (Kusuma).
Regarding claim 1, Yang discloses a tableware set (Fig 3) comprising at least one bowl container (21), the bowl having a substantially flat circular bowl base with sidewalls (212) extends from the base (see Fig 5a), a circular lip portion (213, Fig 3) encircling a perimeter of the rigid sidewall portion (212), the circular lip portion extending substantially horizontally (Figs 5a, 5d).  Yang does not teach the container having a basin disposed over the base.  Fedewa discloses a container (Fig 1) comprising a substantially flat base (A, Fig 4 below), a basin (B, Fig 4 below) disposed over the base, an upper surface of the basin comprising a slanted portion (at 42) and a flat portion (C, Fig 4 below), wherein a first side (D, Fig 4 below) of the basin corresponding to the slanted portion has a greater height above the base than a second side (E, Fig 4 below) of the basin corresponding to the flat portion, the first side being on an opposite side from the second side of the basin, a rigid sidewall portion (14) extending vertically above the basin.  One of ordinary skill in the art would have found it obvious to incorporate a basin to the Yang container as suggested by Fedewa in order reduce foam production from carbonated beverage when entering the bowl (Fedewa, ¶0005).  The modified Yang does not teach a tab portion as recited.  However, Kusuma discloses a bowl (Fig 1) and in particular discloses a tab portion (32) extending substantially horizontally from a first section of a circular lip portion (30) for defining gripping handles.  One of ordinary skill in the art would have found it obvious to incorporate a tab portion extending horizontally from the circular lip (213) of Yang as suggested by Kusuma in order to define gripping handles for better grip of the bowl.  Furthermore, the first section can correspond to first side of the bowl basin since Kusuma discloses two tab portions on opposite sides of the bowl.



    PNG
    media_image1.png
    664
    701
    media_image1.png
    Greyscale


Regarding claim 2, Yang further discloses circular lip portion (213) encircles the perimeter of the rigid sidewall portion around a top surface of the rigid sidewall portion (212, Fig 3, 5d).
Regarding claim 4, Yang further discloses the bowl comprising a handle (214, Fig 5d) attached to the circular lip portion (213), the handle extending in a downward facing direction from circular lip portion (Fig 3, 5d).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Fedewa, Kusuma and US 2014/0069934 to Wye.
Regarding claim 3, the modified Yang teaches the set of claim 2 but does not teach the circular lip portion extending outwardly at an upwards angle.  Wye discloses a bowl (100) and in particular discloses a circular lip portion (103) surrounding the bowl side wall (204), the lip extending outwardly at an upwards angle (Fig 2) to prevent accidental spilling (¶0016).  One of ordinary skill in the art would have found it obvious to incorporate a circular lip portion extending out at an upwards angle to the modified Yang bowl as suggested by Wye in order to prevent accidental spilling (¶0016).

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Fedewa, Kusuma and US 2013/0306648 to Kemper Dietrich (Kemper).

Regarding claim 6, the modified Yang further teaches curvature of the tip of the spoon substantially matching curvature of the bowl basin portion along a vertical axis since both shapes are curved.
Regarding claim 7, the modified Yang further teaches curvature of side edge of spoon basin substantially matching with curvature of bowl sidewall portion along a horizontal axis since both are curved.
Regarding claim 8, the modified Yang further teaches the handle (44, Kemper) extending along a curvature that can correspond to a human hand (Fig 5, Kemper).
Regarding claim 9, the modified Yang does not teach the bowl sidewall having a color matching that of the spoon handle.  However, one of ordinary skill in the art would have found it an obvious design choice to change the colors to be matching for aesthetic purposes.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Fedewa, Kusuma, US 2007/0205190 to Yang (Yang190) and US Patent No. 6,036,020 to Distler.
Regarding claims 11-12, the modified Yang discloses the set of claim 1 but does not teach a tray.  Yang190 discloses a tray (Fig 1) for tableware, the tray comprising a flat surface (10), a plurality of handles (1) on opposite ends of the flat surface.  Distler discloses a tray (Fig 1) .

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach both a substantially flat circular bowl base and a bowl basin disposed over the bowl base, an upper surface of the bowl basin comprising a slanted portion and a flat portion, wherein first side of the bowl basin has greater height above bowl base than second side of bowl basin. However, as pointed out in the rejection above, Fedewa discloses the use of such a basin on containers and incorporating a basin to the Yang container would be obvious to one of ordinary skill in the art if one wanted to have a sloping surface instead of a planar surface and in the instant case, to reduce foam if pouring carbonated beverage into the Yang bowl.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735